Case 2:21-cv-06114-DSF-AS Document 16-1 Filed 09/03/21 Page 1 of 2 Page ID #:140




   1
   2
   3
   4
   5
   6
   7
   8
                                      UNITED STATES DISTRICT COURT
   9
                     CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
  10
  11
       ELSA BANUELOS,                                Case No. 2:21−cv−06114−DSF−AS
  12
                         Plaintiff,                  Assigned to Hon. Dale S. Fischer
  13
                v.                                   [PROPOSED] ORDER OF
  14                                                 DISMISSAL OF ENTIRE ACTION,
       TARGET CORPORATION, a
  15 Minnesota Corporation; and DOES 1-              WITH PREJUDICE
       20, Inclusive,
  16
                         Defendants.
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

       SMRH:4850-2496-8182.2
                                                   -1-
                                                                               [PROPOSED] ORDER
Case 2:21-cv-06114-DSF-AS Document 16-1 Filed 09/03/21 Page 2 of 2 Page ID #:141




   1            Based on the stipulation of the parties, and good cause appearing therefor, IT
   2 IS ORDERED that this action be, and hereby is, DISMISSED WITH PREJUDICE,
   3 each side to bear its/her own attorneys’ fees and costs.
   4
   5 Dated: ____________, 2021
   6
   7
   8                                                     Honorable Dale S. Fischer
                                                         United States District Judge
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

       SMRH:4850-2496-8182.2
                                                   -2-
                                                                                 [PROPOSED] ORDER
